Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 7-8, “on each side of the band by a sheet” appears to be double recitation of “a pair of packaging sheets…” in line 4. 
In claim 3, line 2, “the neighboring portions” lack antecedent basis. See also claim 4, lines 1-2, where the terminology lacks antecedent basis and is inconsistent with claim 3. 
Regarding claim 5, line 2, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “protective gas”, and the claim also recites "(e.g. Nsub2 and/or COsub2" which is the narrower statement of the range/limitation. The claim is 
In claim 10, line 3, “within a self standing” is incomplete and indefinite. 
In claims 15 and 16, line 2 of each, “and/or” again is indefinite due to the slash and should take the form “at least one of …and…”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0457708 in view of Nicolle (2,358,246). Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,288,972 in view of Nicolle (2,358,246). EP 0457708 and GB 2,288,972 each disclose a package containing portions (4; inside 22; respectively) of beverage precursor in the form of a positioning band (2; 20) comprising a pair of packaging sheets (17, 17; defining opposite sides of 22) sealed to one another for closing and sealing the portions individually and separately in a substantially oxygen impervious manner by the sheets being sealed together about each portion, wherein the portions take three-dimensional shapes covered on each side of the band and wherein . 
As to claim 2, each employed reference discloses the positioning band being symmetrical in an equatorial plane. 
As to claims 3 and 4, the proposed respective combinations as made would allow superimposed layers of plural of the package, the separation ratio being another arbitrary matter of shape and design.
As to claim 5, each employed reference discloses a formed polymer film, the manner of forming and thickness of the sheets being arbitrary in the general claimed construction.   

As to claim 8, each employed reference discloses the sheets being inherently are a barrier to a degree to UV light. 
As to claim 16, EP 0457708 discloses an identification element (24).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of FR 2784662. The previous employed art do not disclose the portions filled with protective gas, nor the sheets formed of compostable material. However, FR 2784662 disclose a similar package wherein the portions are filled with protective gas (see page 3, line 14 through page 5, line 4) and the sheets formed of compostable material (see the disclosure of Figures 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed invention filled with protective gas and the sheets formed of compostable material in the manner of FR 2784662 as   claimed, as such modifications would predictably protect the content from ambient conditions in use and facilitate disposing of the package after its use, respectively.   

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of WO 2016/054459. The previous employed art do not disclose the band arranged in a continuous manner in wound layers within a self-standing casing. However, WO 2016/0544459 disclose a similar band arranged in a continuous manner in wound layers within a self-standing casing .   
  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG